The undersigned respectfully dissents in part from the Opinion and Award awarding plaintiff indemnity benefits during the summer of 2002. Plaintiff asserts that she was unable to earn wages working with her husband during the summer of 2002. Although plaintiff customarily worked for her husband in the commercial fishing enterprise during the summer months, plaintiff was fully capable of earning her normal wages during that time. Plaintiff worked throughout the school year, drove a bus in June 2002, and returned to work when school reconvened in August. Further, plaintiff's treating physician did not indicate that plaintiff was unable to work during that summer. Defendants are not responsible for any other employment which plaintiff failed to engage in that summer. Accordingly, plaintiff's claim for indemnity benefits for the summer of 2002 should be denied.
This the ___ day of______, 2005.
                                  S/____________ BUCK LATTIMORE CHAIRMAN